Citation Nr: 0606225	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to a compensable initial rating for left ear 
hearing loss.  

3.  Entitlement to an initial rating in excess of 20 percent 
for a herniated nucleus pulposus at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to June 
1976, and from March 1980 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
entitlement to service connection for right ear hearing loss.  
He was also awarded entitlement to service connection for 
hearing loss of the left ear, with a noncompensable initial 
rating, and for a L5-S1 herniated nucleus pulposus, with a 20 
percent initial rating.  The veteran responded by filing a 
timely Notice of Disagreement, and was sent a Statement of 
the Case by the RO.  He then filed a timely substantive 
appeal, perfecting his appeal of these issues.  In June 2004, 
the veteran and his wife testified before the undersigned 
Veterans Law Judge.  

This appeal was originally presented to the Board in January 
2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issue of entitlement to a compensable initial rating for 
hearing loss of the left ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.

2.  The veteran has a current diagnosis of right ear hearing 
loss as a result of acoustic trauma sustained during military 
service.  

3.  The veteran's herniated nucleus pulposus at L5-S1 results 
in no more than moderate impairment, including incapacitating 
episodes totalling less than 4 weeks over a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
hearing loss of the right ear have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

2.  The criteria for an initial rating in excess of 20 
percent for herniated nucleus pulposus at L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-43 (2005); 38 C.F.R. § 4,71a, Diagnostic Codes 
5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via RO letter issued in January 2005, 
and the rating decisions, Statement of the Case (SOCs), 
Supplemental Statement of the Case (SSOCs), and the Board's 
January 2005 remand order issued during the pendency of this 
appeal.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all medical 
treatment records made known to VA have been obtained.  The 
veteran was also notified of the above development via the 
RO's letters and other mailings.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Atlanta VA medical center, where 
he has received treatment.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was not given notice of the 
VCAA requirements until January 2005, after the initial June 
2001 unfavorable AOJ decision that is the basis of this 
appeal.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial June 2001 adjudication, the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection - Right ear hearing loss

The veteran seeks service connection for hearing loss of the 
right ear.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  When the veteran's claim was 
initially denied by the RO in April 2001, the RO noted that a 
November 2000 VA audiological examination did not reveal 
hearing loss in the right ear, as defined by VA at 38 C.F.R. 
§ 3.385.  

Subsequent to the veteran's November 2000 examination, the 
veteran underwent another VA audiological examination in May 
2005.  His auditory threshold at 500Hz was 40dBs, and his 
speech recognition score on the Maryland CNC test was 92 
percent.  Based on these findings, the veteran has hearing 
loss of the right ear as defined by 38 C.F.R. § 3.385.  The 
examiner also diagnosed mild sensorineural hearing loss of 
the right ear.  

The Board also notes that when the veteran underwent VA 
audiological and general medical examination in November 
2000, both a VA physician and a VA audiologist concluded that 
the veteran's hearing loss noted at that time was secondary 
to acoustic trauma occurring during military service.  He was 
noted to have been exposed to jet engines, construction 
machinery, and other sources of high decibel levels during 
his military service.  He stated that hearing protection 
devices were rarely offered to him.  

After considering these findings, and in light of 38 U.S.C.A. 
§ 5107, the Board finds that a grant of entitlement to 
service connection for right ear hearing loss is warranted.  
The veteran has a current diagnosis of sensorineural hearing 
loss of the right ear, as defined at 38 C.F.R. § 3.385, and 
competent VA medical experts have indicated this disability 
is the result of acoustic trauma sustained during military 
service.  In the absence of any evidence to the contrary, a 
grant of service connection for right ear hearing loss is 
warranted.  

III. Increased rating - Herniated nucleus pulposus of the 
lumbosacral spine

The veteran seeks an initial rating in excess of 20 percent 
for his herniated nucleus pulposus at L5-S1.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5293 (recently changed to Diagnostic Code 
5243), for intervertebral disc syndrome.  During the course 
of this appeal, the diagnostic criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the general 
criteria for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The July 2005 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his low back disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Prior to the regulatory revisions, Diagnostic Code 5293 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2005).  

Prior to the regulatory changes, limitation of motion of the 
lumbar spine warranted a 20 percent rating for moderate 
limitation, and a 40 percent rating for severe limitation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

Under the revised criteria for the evaluation of low back 
disabilities, such disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

On VA examination in November 2000, the veteran reported a 
history of chronic low back pain.  He denied any bowel or 
bladder incontinence, but did note some intermittent numbness 
of the lower extremities.  On objective evaluation, he had a 
normal gait and posture.  Range of motion testing revealed 
forward flexion to 75º, extension to 20º, lateral flexion to 
30º bilaterally, and lateral rotation to 35º bilaterally.  
Slight pain was reported with motion.  An MRI study of the 
lumbosacral spine indicated mildly compressive disc 
protrusion at L4-5 causing some deviation of the L5 root.  

At his June 2004 hearing, the veteran stated that his low 
back pain impaired his mobility and ability to lift heavy 
objects.  Although he received pain medication from his 
doctors, it only provided limited relief.  He left his job as 
a warehouse person at a local department store secondary to 
his back pain and related impairment.  

The veteran was most recently examined by VA personnel in May 
2005.  He reported chronic low back pain which radiated into 
his lower extremities.  On objective evaluation he had 
forward flexion to 70º, extension to 15º, lateral flexion to 
15º bilaterally, and lateral rotation to 25º bilaterally.  
Some guarding was evident with motion, but no pain was noted 
with motion.  No additional limitation of motion with 
repetitive use was noted.  His low back region was without 
palpable tenderness.  Deep tendon reflexes to the lower 
extremities were 2/5 and equal.  Straight leg rising was 
negative bilaterally.  The veteran could heel- and toe-walk 
without difficulty.  No muscle atrophy, loss of sensation, or 
neurological deficits were observed.  Degenerative disc 
disease of the lumbosacral spine was diagnosed.  

The veteran has also received VA outpatient treatment for his 
low back disability at Eglin Air Force Base, and these 
records have been obtained by VA.  His medical treatment 
records reflect that he has sought treatment for back pain on 
several occasions since service separation.  A July 2000 X-
ray of his lumbosacral spine revealed mild narrowing of the 
L4-5 disc space consistent with early degenerative joint 
changes.  An August 2000 clinical notation noted the 
veteran's history of lumbosacral flare-ups occurring 
approximately every 6 months.  He was given pain medication.  
Thereafter, he continued to seek pain medication 1-2 times 
per year.  He was also noted to use a cane on rare occasions.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's L5-S1 
herniated nucleus pulposus.  The evidence of record does not 
reflect forward flexion of the spine of 30º or less, or 
incapacitating episodes totalling 4-6 weeks' duration for a 
12 month period, as would warrant an increased initial rating 
under the revised criteria for low back disabilities.  At all 
times of record during the pendency of this appeal, the 
veteran has had forward flexion to at least 70º on objective 
examination.  The record also does not reflect incapacitating 
episodes of acute signs and symptoms lasting in excess of 4 
weeks.  Overall, the preponderance of the evidence is against 
the award of an increased initial rating under the revised 
criteria for spinal disabilities.  

The evidence of record also does not support an initial 
rating in excess of 20 percent under the old criteria for low 
back disabilities.  While he has reported chronic pain and 
stiffness of the lumbosacral spine, VA and military 
examination findings indicate only slight to moderate 
limitation of motion, with minimal sensory or neurological 
impairment.  He is also able to walk in a normal fashion, and 
required the use of a cane only on rare occasions.  The 
record does not reflect either severe impairment secondary to 
intervertebral disc syndrome, or severe limitation of motion, 
as is required for a 40 percent initial rating under the 
prior criteria for spinal disabilities.  

Because the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
lumbosacral spine, an increased initial rating under the 
factors noted in DeLuca is currently not warranted.  While 
the veteran has reported some painful motion of the spine, no 
examiner has quantified this symptom in terms of additional 
limitation of motion; therefore, a disability rating in 
excess of 20 percent under the factors noted in DeLuca is not 
warranted at this time.  Additionally, the Board has also 
considered whether a staged rating is warranted, as required 
by the U.S. Court of Appeals for Veterans Claims in 
Fenderson.  However, because the veteran has displayed a 
level of disability consistent with his 20 percent initial 
rating and no higher since the initiation of this appeal, a 
staged rating is not warranted in the present case.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with all forms of employment 
in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for his herniated 
nucleus pulposus at L5-S1.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.  

Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus at L5-S1 is denied.  


REMAND

As was noted in the introduction, the veteran seeks a 
compensable initial rating for his service-connected hearing 
loss of the left ear.  Within this decision, he has also been 
awarded service connection for hearing loss of the right ear.  
These two issues are inextricably-intertwined, as the 
criteria for hearing loss varies depending on whether 
bilateral or unilateral hearing loss is present and service-
connected.  Because the RO, the agency of original 
jurisdiction, has not yet assigned an initial rating for the 
veteran's hearing loss of the right ear, the Board is unable 
to consider the issue of a compensable initial rating for 
hearing loss of the left ear at this time.  

Accordingly, the case is REMANDED for the following action:

The RO must reconsider the veteran's claim 
for a compensable initial rating for left 
ear hearing loss in light of the grant of 
service connection for right ear hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


